
	
		I
		112th CONGRESS
		2d Session
		H. R. 5163
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Daniel E. Lungren of
			 California (for himself, Mr.
			 Chabot, Ms. Zoe Lofgren of
			 California, and Mr.
			 Deutch) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for media coverage of Federal court
		  proceedings.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine in the Courtroom Act of
			 2012.
		2.Federal appellate
			 and district courts
			(a)DefinitionsIn
			 this section:
				(1)Presiding
			 judgeThe term presiding judge means the judge
			 presiding over the court proceeding concerned. In proceedings in which more
			 than 1 judge participates, the presiding judge shall be the senior active judge
			 so participating or, in the case of a circuit court of appeals, the senior
			 active circuit judge so participating, except that—
					(A)in en banc
			 sittings of any United States circuit court of appeals, the presiding judge
			 shall be the chief judge of the circuit whenever the chief judge participates;
			 and
					(B)in en banc
			 sittings of the Supreme Court of the United States, the presiding judge shall
			 be the Chief Justice whenever the Chief Justice participates.
					(2)Appellate court
			 of the United StatesThe term appellate court of the
			 United States means any United States circuit court of appeals and the
			 Supreme Court of the United States.
				(b)Authority of
			 presiding judge To allow media coverage of court proceedings
				(1)Authority of
			 appellate courts
					(A)In
			 generalExcept as provided under subparagraph (B), the presiding
			 judge of an appellate court of the United States may, at the discretion of that
			 judge, permit the photographing, electronic recording, broadcasting, or
			 televising to the public of any court proceeding over which that judge
			 presides.
					(B)ExceptionThe
			 presiding judge shall not permit any action under subparagraph (A), if—
						(i)in
			 the case of a proceeding involving only the presiding judge, that judge
			 determines the action would constitute a violation of the due process rights of
			 any party; or
						(ii)in
			 the case of a proceeding involving the participation of more than 1 judge, a
			 majority of the judges participating determine that the action would constitute
			 a violation of the due process rights of any party.
						(2)Authority of
			 district courts
					(A)In
			 general
						(i)AuthorityNotwithstanding
			 any other provision of law, except as provided under clause (iii), the
			 presiding judge of a district court of the United States may, at the discretion
			 of that judge, permit the photographing, electronic recording, broadcasting, or
			 televising to the public of any court proceeding over which that judge
			 presides.
						(ii)Obscuring of
			 witnessesExcept as provided under clause (iii)—
							(I)upon the request
			 of any witness (other than a party) in a trial proceeding, the court shall
			 order the face and voice of the witness to be disguised or otherwise obscured
			 in such manner as to render the witness unrecognizable to the broadcast
			 audience of the trial proceeding; and
							(II)the presiding
			 judge in a trial proceeding shall inform each witness who is not a party that
			 the witness has the right to request the image and voice of that witness to be
			 obscured during the witness's testimony.
							(iii)ExceptionThe
			 presiding judge shall not permit any action under this subparagraph if that
			 judge determines the action would constitute a violation of the due process
			 rights of any party.
						(B)No media
			 coverage of jurorsThe presiding judge shall not permit the
			 photographing, electronic recording, broadcasting, or televising of any juror
			 in a trial proceeding, or of the jury selection process.
					(3)Interlocutory
			 appeals barredThe decision of the presiding judge under this
			 subsection of whether or not to permit, deny, or terminate the photographing,
			 electronic recording, broadcasting, or televising of a court proceeding may not
			 be challenged through an interlocutory appeal.
				(4)GuidelinesThe
			 Judicial Conference of the United States may promulgate guidelines with respect
			 to the management and administration of photographing, recording, broadcasting,
			 or televising described under paragraphs (1) and (2).
				(5)Sunset of
			 district court authorityThe authority under paragraph (2) shall
			 terminate 2 years after the date of the enactment of this Act.
				(6)ProceduresIn
			 the interests of justice and fairness, the presiding judge of the court in
			 which media use is desired has discretion to promulgate rules and disciplinary
			 measures for the courtroom use of any form of media or media equipment and the
			 acquisition or distribution of any of the images or sounds obtained in the
			 courtroom. The presiding judge shall also have discretion to require written
			 acknowledgment of the rules by anyone individually or on behalf of any entity
			 before being allowed to acquire any images or sounds from the courtroom.
				
